—Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 8, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a traffic coordinator until she voluntarily left her employment because she was dissatisfied with her duties. The record reveals that claimant notified her employer of her dissatisfaction and the employer told claimant that he would remedy the situation. Despite this assurance, claimant left one week later after having worked for only three weeks. As the Unemployment Insurance Appeal Board noted, claimant’s decision to leave was premature because she failed to give her employer adequate time to rectify the situation (see, Matter of Schell [Hudacs], 192 AD2d 1007). Under the circumstances, the decision of the Board that claimant left her employment for personal and noncompelling reasons, and therefore without good cause, is supported by substantial evidence (see, Matter of Brabson [Hudacs], 195 AD2d 681; Matter of Schell [Hudacs], supra).
*563Cardona, P. J., Her cure, Peters, Spain and GraíFeo, JJ., concur. Ordered that the decision is affirmed, without costs.